DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Election/Restrictions
Claims 6-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishibashi (JP 58037061)
	In the claims, Ishibashi teach an aqueous dispersion, with disperses particles of
	at least one polyolefin copolymer with an α,β-ethylenically unsaturated carboxylic acid, wherein the olefin is ethylene (consistent with the present olefin polymer (A)), and
	at least on other polyolefin (consistent with the present polymer (C)), including an olefin (other monomer) grafted with a polar monomer exemplified by 2-hydroxyethyl (meth) acrylate, consistent with the present monomer (B), wherein X has 3 carbons and n = 1; as the 2-hydroxyethyl (meth) acrylate is grafted to the stem olefin, it would represent less than 50% of the mass of the grafted copolymer;
	wherein the ratio of the hydroxyethyl (meth) acrylate modified olefin polymer (C) to the first polyolefin copolymer with the α,β-ethylenically unsaturated carboxylic acid (A) includes 50/50 or 1 (see pages 4 and 5 of the provided translation).

	While Ishibashi do not expressly teach the disclosed hydroxyl value of 1 to 200 mg KOH/g for the as 2-hydroxyethyl (meth) acrylate modified polyolefin, the hydroxyl value of this polymer cannot be 0 mg KOH/g.  Given the broad range of hydroxyl value applicant is claiming, the presence of hydroxyl monomers in the polymer of Ishibashi would meet the presently claimed range.  The composition of Ishibashi is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.

	Further, even any purported improvements resulting from the presence of the hydroxyl groups in the polymer would flow naturally from following the teaching of the prior art of hydroxyl groups, and cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.

As demonstrated above, Ishibashi teach the ratio of (C)/(A) to include 50/50, or 1, which falls with applicants claimed range of 0.5 to 2.

Regarding the examples in Ishibashi, it is well settled that anticipatory teachings are not limited to any particular embodiment/example.  In re Boe, 148 USPQ 507 (CCPA 1966).  Disclosed examples and preferred embodiments (even if the embodiments tested by appellant were preferred) do not constitute a teaching away from a broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE